IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-375

                                       No. COA21-313

                                      Filed 7 June 2022

     Durham County, No. 19 CVS 1313

     GUILFORD ARCHIE, III, Plaintiff,

                 v.

     DURHAM PUBLIC SCHOOLS BOARD OF EDUCATION, Defendant.


           Appeal by Plaintiff from order entered 2 March 2021 by Judge Orlando F.

     Hudson, Jr., in Durham County Superior Court. Heard in the Court of Appeals 15

     December 2021.


           M. Howard Law Office, by Marlon J. Howard, for Plaintiff-Appellant.

           Cranfill Sumner LLP, by Steven A. Bader and Donna R. Rascoe, for
           Defendant-Appellee.


           COLLINS, Judge.


¶1         Plaintiff Guilford Archie, III, appeals from an order granting summary

     judgment to Defendant Durham Public Schools Board of Education (“Durham BOE”).

     Plaintiff argues that there are genuine issues of material fact as to whether he was

     contributorily negligent and whether Durham BOE’s negligence was willful and/or

     wanton and that Durham BOE was not entitled to judgment as a matter of law. We

     affirm.
                   ARCHIE V. DURHAM PUBLIC SCHOOLS BOARD OF EDUCATION

                                              2022-NCCOA-375

                                             Opinion of the Court



                                        I.      Background

¶2         Durham BOE operates the Southern School of Energy and Sustainability

     (“Southern High School”), a public school located in Durham, North Carolina.

     Plaintiff Guilford Archie, III, was a high school student at Southern High School in

     2016, during which time he played on the school’s football team. On 3 October 2016,

     Plaintiff was hit by a car driven by another student while Plaintiff was walking on

     school property on a vehicular service road from the school’s “football film room” to

     the school’s field house to change for practice.

¶3         Plaintiff filed a complaint against Durham BOE on 1 October 2019 alleging

     negligence and negligent infliction of emotional distress. Durham BOE filed a motion

     for summary judgment on 15 January 2021 arguing that “[t]here is no evidence, or

     any forecast of evidence, to support a claim for negligence against Defendant; Plaintiff

     failed to establish the elements of his negligent infliction of emotional distress claim;

     and the evidence supports a finding that Plaintiff’s claims are barred by contributory

     negligence.” After a hearing, the trial court granted summary judgment on 2 March

     2021 in favor of Durham BOE, finding and concluding that “there is no genuine issue

     as to any material fact with regard to the defense of contributory negligence” as “the

     evidence supports a finding that Plaintiff’s negligence claim is barred by his own

     contributory negligence” and that “Defendant is entitled to judgment as a matter of

     law.” Plaintiff timely appealed.
                   ARCHIE V. DURHAM PUBLIC SCHOOLS BOARD OF EDUCATION

                                            2022-NCCOA-375

                                        Opinion of the Court



                                      II.     Discussion

¶4         Plaintiff argues summary judgment was improper because he was not

     contributorily negligent as a matter of law. Plaintiff further contends that, even

     assuming he was contributorily negligent, summary judgment was improper as the

     jury could have determined that Durham BOE acted willfully and wantonly. We

     address each argument in turn.

     A. Standard of Review

¶5         We review a trial court’s order granting summary judgment de novo. Proffitt

     v. Gosnell, 257 N.C. App. 148, 151, 809 S.E.2d 200, 203 (2017). Under de novo review,

     this Court “considers the matter anew and freely substitutes its own judgment for

     that of the lower [court].” Blackmon v. Tri-Arc Food Systems, Inc., 246 N.C. App. 38,

     41, 782 S.E.2d 741, 743 (2016) (quotation marks and citations omitted).

¶6         Summary judgment is appropriately entered “if the pleadings, depositions,

     answers to interrogatories, and admissions on file, together with the affidavits, if any,

     show that there is no genuine issue as to any material fact and that any party is

     entitled to a judgment as a matter of law.” N.C. Gen. Stat. § 1A-1, Rule 56(c) (2021).

     The party moving for summary judgment

                  bears the burden of showing that no triable issue of fact
                  exists. This burden can be met by proving: (1) that an
                  essential element of the non-moving party’s claim is
                  nonexistent; (2) that discovery indicates the non-moving
                  party cannot produce evidence to support an essential
                  ARCHIE V. DURHAM PUBLIC SCHOOLS BOARD OF EDUCATION

                                         2022-NCCOA-375

                                        Opinion of the Court



                  element of his claim; or (3) that an affirmative defense
                  would bar the [non-moving party’s] claim. Once the
                  moving party has met its burden, the non-moving party
                  must forecast evidence demonstrating the existence of a
                  prima facie case.

     CIM Ins. Corp. v. Cascade Auto Glass, Inc., 190 N.C. App. 808, 811, 660 S.E.2d 907,

     909 (2008) (citations omitted).

¶7         “[I]n ruling on a motion for summary judgment the court does not resolve

     issues of fact and must deny the motion if there is any issue of genuine material

     fact.” Singleton v. Stewart, 280 N.C. 460, 464-65, 186 S.E.2d 400, 403 (1972)

     (citations omitted). Summary judgment on the ground of contributory negligence

     may only be granted “where the [plaintiff’s] forecast of evidence fails to show

     negligence on [the] defendant’s part, or establishes [the] plaintiff’s contributory

     negligence as a matter of law.” Blackmon, 246 N.C. App. at 42, 782 S.E.2d at 744

     (quotation marks and citations omitted). We review all the evidence in the light most

     favorable to the nonmoving party and “determine if the evidence is sufficient to be

     submitted to the jury.” Hawley v. Cash, 155 N.C. App. 580, 582, 574 S.E.2d 684, 686

     (2002) (quotation marks and citations omitted).

        1. Contributory Negligence

¶8         “Contributory negligence is negligence on the part of the plaintiff which

     joins . . . with the negligence of the defendant alleged in the complaint to produce the

     injury of which the plaintiff complains.” Proffitt, 257 N.C. App. at 152, 809 S.E.2d at
                    ARCHIE V. DURHAM PUBLIC SCHOOLS BOARD OF EDUCATION

                                          2022-NCCOA-375

                                         Opinion of the Court



       204 (quotation marks and citation omitted). Contributory negligence is a bar to

       recovery if a plaintiff has contributed to their injury in any way. Sorrells v. M.Y.B.

       Hospitality Ventures of Asheville, 332 N.C. 645, 648, 423 S.E.2d 72, 73-74 (1992). “In

       order to prove contributory negligence on the part of a plaintiff, the defendant must

       demonstrate: (1) a want of due care on the part of the plaintiff; and (2) a proximate

       connection between the plaintiff’s negligence and the injury.” Proffitt, 257 N.C. App.

       at 152, 809 S.E.2d at 204 (quotation marks, brackets, and citations omitted).

       “‘However, a plaintiff may relieve the defendant of the burden of showing

       contributory negligence when it appears from the plaintiff’s own evidence that he was

       contributorily negligent.’” Id. (quoting Price v. Miller, 271 N.C. 690, 694, 157 S.E.2d

       347, 350 (1967)).

¶9           Every person who has the capacity to exercise ordinary care for their “own

       safety against injury is required by law to do so[.]” Clark v. Roberts, 263 N.C. 336,

       343, 139 S.E.2d 593, 597 (1965) (citations omitted). If a person fails to exercise such

       ordinary care, and “such failure, concurring an[d] cooperating with the actionable

       negligence of defendant, contributes to the injury complained of, he is guilty of

       contributory negligence.” Id. “Ordinary care is such care as an ordinarily prudent

       person would exercise under the same or similar circumstances to avoid injury.” Id.

¶ 10         “Pedestrians have a duty to maintain a lookout when crossing an area where

       vehicles travel and a duty to exercise reasonable care for their own safety.” Patterson
                      ARCHIE V. DURHAM PUBLIC SCHOOLS BOARD OF EDUCATION

                                            2022-NCCOA-375

                                           Opinion of the Court



       v. Worley, 265 N.C. App. 626, 629, 828 S.E.2d 744, 747 (2019) (bracket and citation

       omitted). While failing to yield the right of way to a motor vehicle is not contributory

       negligence per se, summary judgment in a negligence action on the ground of

       contributory negligence is proper “when all the evidence so clearly establishes [the

       plaintiff’s] failure to yield the right of way as one of the proximate causes of his

       injuries[.]” Blake v. Mallard, 262 N.C. 62, 65, 136 S.E.2d 214, 216 (1964) (citations

       omitted). See Proffitt, 257 N.C. App. at 167, 809 S.E.2d at 213 (affirming summary

       judgment for defendant and holding plaintiff was contributorily negligent when he

       played on a fallen tree in the road and was struck by a vehicle that he thought would

       stop).

¶ 11            Our review of the pleadings, depositions, answers to the interrogatories, and

       admissions on file, together with the affidavits, supports a conclusion that Plaintiff’s

       claim is barred by contributory negligence.

¶ 12            Plaintiff testified in his deposition as follows:   He was walking “on the

       pavement” of the vehicular service road, and not on the grass or beside the road, when

       he was hit. He was wearing his headphones and listening to music. When Plaintiff

       had walked on the service road to the field house on prior occasions, he had seen

       vehicles driving on and using the service road, including cars and a “Gator” utility

       vehicle. As he walked on the right-hand side of the service road, he “was getting

       hyped, getting ready for practice, getting in the mood” and was “dancing – in my little
                     ARCHIE V. DURHAM PUBLIC SCHOOLS BOARD OF EDUCATION

                                           2022-NCCOA-375

                                          Opinion of the Court



       hype moment, but not like breaking-out dancing.” As he listened to his music and

       danced, his leg was hit from behind by the front bumper and tire of a car.

¶ 13         Darius Robinson was the Head Football Coach at Southern High School on the

       date of the accident. In his affidavit he averred, in pertinent part, as follows:

                    3. I recall the events of 3 October 2016 when two of my
                    football players, Guilford Archie, III and Ezekiel Jennette,
                    were involved in an accident on a road that runs through
                    campus while going to football practice (hereinafter the
                    “Accident”);

                    4. I did not personally witness the Accident;

                    5. I am familiar with the Durham County Public School
                    guidelines for motor vehicles and pedestrians using this
                    road on which the Accident occurred;

                    6. There is no written policy regarding use of this road;

                    7. The other coaches and I have on a number of occasions
                    asked that the student athletes driving their vehicles from
                    the school buildings to the football field not use this road;

                    8. I do not recall giving nor hearing another coach give a
                    verbal reminder of this request on the day of the Accident;

                    9. Student athletes did sometimes drive their vehicles on
                    this road to travel between the buildings and the athletic
                    fields;

                    10. Other public vehicles and the school’s gator also use
                    this road to travel between the buildings and the athletic
                    fields;

                    11. Football players are aware that both pedestrians
                    walking to the football field and vehicles use this road;

                    12. There is enough room on this road for a vehicle to safely
                    ARCHIE V. DURHAM PUBLIC SCHOOLS BOARD OF EDUCATION

                                          2022-NCCOA-375

                                         Opinion of the Court



                    pass a pedestrian;

                    13. On October 3, 2016, I was driving down the service
                    road next to the baseball field when I saw the gator in the
                    roadway and a lot of people tending to someone;

                    14. I approached the gator and saw Guilford Archie in the
                    back of the gator in distress;

                    15. It was obvious that the Accident had occurred moments
                    before my arrival;

                    16. I began trying to assist in making Guilford Archie
                    comfortable.

                    17. As I was holding Guilford Archie, I heard him say the
                    following:

                          a. “It’s my fault.”

                          b. “I shouldn’t have had my headphones on.”

                          c. “I shouldn’t have been dancing.”

                          d. “I’ve messed up my football career.”

                          e. “I won’t be able to play again.”

                          f. “I’m sorry, Coach.”

                    18. I continued to try to provide comfort to Guilford Archie
                    until the emergency personnel arrived, and I contacted his
                    parents.

¶ 14         Plaintiff’s own evidence shows that he was contributorily negligent, relieving

       Durham BOE of its burden of showing contributory negligence. Proffitt, 257 N.C.

       App. at 152, 809 S.E.2d at 204. Plaintiff’s testimony and Robinson’s affidavit clearly

       show that Plaintiff failed in his pedestrian duty “to maintain a lookout” in “an area
                       ARCHIE V. DURHAM PUBLIC SCHOOLS BOARD OF EDUCATION

                                              2022-NCCOA-375

                                            Opinion of the Court



       where vehicles travel,” Patterson, 265 N.C. App. at 629, 828 S.E.2d at 747, when he

       walked with his back to oncoming traffic, while listening to music via headphones

       and dancing in the road, and that this conduct contributed to his injury. As Plaintiff

       failed to maintain a safe lookout, the trial court properly granted summary judgment

       “when all the evidence so clearly establishes his failure to yield the right of way as

       one of the proximate causes of his injuries[.]” Blake, 262 N.C. at 65, 136 S.E.2d at

       216.

          2. Gross Negligence

¶ 15            Plaintiff next argues that Durham BOE’s “willful and wanton” conduct was

       gross negligence. Plaintiff has not preserved this issue for appellate review as the

       record before us does not indicate that Plaintiff raised this argument before the trial

       court.

¶ 16            In his complaint, Plaintiff’ alleged (1) negligence and (2) negligent infliction of

       emotional distress. In his reply to Defendant’s answer, he pled the last clear chance

       doctrine in response to Durham BOE’s affirmative defense of contributory negligence.

       Plaintiff did not provide this Court with a transcript of the summary judgment

       hearing. See N.C. R. App. P. 7(b) (“A party may order a transcript of any proceeding

       that the party considers necessary for the appeal.”); N.C. R. App. P. 9(a) (“The

       components of the record on appeal include: the printed record, transcripts, exhibits

       and any other items . . . filed pursuant to this Rule 9.”); Miller v. Miller, 92 N.C. App.
                    ARCHIE V. DURHAM PUBLIC SCHOOLS BOARD OF EDUCATION

                                           2022-NCCOA-375

                                          Opinion of the Court



       351, 353, 374 S.E.2d 467, 468 (1988) (“It is the appellant’s responsibility to make sure

       that the record on appeal is complete and in proper form.”) (citation omitted). As our

       appellate courts have long held, “where a theory argued on appeal was not raised

       before the trial court, the law does not permit parties to swap horses between courts

       in order to get a better mount[.]” State v. Sharpe, 344 N.C. 190, 194, 473 S.E.2d 3, 5

       (1996) (quotation marks and citations omitted).           Plaintiff cannot argue gross

       negligence for the first time on appeal.

¶ 17         Nonetheless, even assuming arguendo that Plaintiff’s argument is properly

       before us, it is meritless. Gross negligence, if established, overcomes the defense of

       contributory negligence. Sloan v. Miller Bldg. Corp., 119 N.C. App. 162, 167, 458

       S.E.2d 30, 33 (1995).    Gross negligence requires evidence tending to show that

       conduct is willful, wanton, or done with reckless indifference. Yancey v. Lea, 139 N.C.

       App. 76, 79, 532 S.E.2d 560, 562 (2000). Willful conduct is done purposefully and in

       deliberate violation of the rights of others. Id. Wanton conduct is “done of wicked

       purpose, or when done needlessly, manifesting a reckless indifference to the rights of

       others.” Parish v. Hill, 350 N.C. 231, 239, 513 S.E.2d 547, 551-52 (1999) (citations

       omitted).

¶ 18         A plaintiff must come forward with particular evidence of gross negligence to

       overcome summary judgment. See Lashlee v. White Consol. Indus., Inc., 144 N.C.

       App. 684, 694, 548 S.E.2d 821, 827 (2001) (holding that plaintiffs “failed to present
                    ARCHIE V. DURHAM PUBLIC SCHOOLS BOARD OF EDUCATION

                                              2022-NCCOA-375

                                          Opinion of the Court



       sufficient evidence to support a finding that defendants were willfully or wantonly

       negligent”); Benton v. Hillcrest Foods, Inc., 136 N.C. App. 42, 51, 524 S.E.2d 53, 60

       (1999) (holding that plaintiff’s evidence, tending to show that a business took no

       security measures to protect customers despite being located in a high crime area,

       was not sufficient evidence of gross negligence); Sawyer v. Food Lion, Inc., 144 N.C.

       App. 398, 403, 549 S.E.2d 867, 870 (2001) (holding that plaintiff’s evidence, showing

       that defendant-employer “allow[ed] holes in the floor to remain uncovered,” did not

       establish willful or wanton conduct).

¶ 19         Plaintiff argues that a jury could have determined that Durham BOE’s “failure

       to have a policy, or having a policy and not enforcing it, regarding the access road and

       safety of students rose to the level of willful and/or wanton conduct.” We disagree.

       Lashlee, Benton, and Sawyer require that Plaintiff provide particular evidence of

       Durham BOE’s alleged gross negligence, and Plaintiff has failed to do so here. As

       BOE was not grossly negligent, Plaintiff’s contributory negligence bars his recovery.

       Sorrells, 332 N.C. at 648, 423 S.E.2d at 73-74.

                                       III.     Conclusion

¶ 20         As there was no genuine issue of material fact and Durham BOE was entitled

       to judgment as a matter of law, the trial court properly granted summary judgment

       for Durham BOE. See N.C. Gen. Stat. § 1A-1, Rule 56(c). The trial court’s order is

       affirmed.
     ARCHIE V. DURHAM PUBLIC SCHOOLS BOARD OF EDUCATION

                       2022-NCCOA-375

                      Opinion of the Court



AFFIRMED.

Judges DIETZ and JACKSON concur.